DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-10 are currently pending and are addressed below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a recognizer configured to” and “an identifier configured to” in claims 1, “a first controller configured to” in claim 3, “a communicator configured to” and “a second  controller configured to” in claim 6, and “a third controller configured to” in claim 9. (All additional dependent mentions of means for language is considered as well). 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof [there is no clear link to what the corresponding structure is, see 112 rejection below].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 (interpretation under 112(f))
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation : “a recognizer configured to” and “an identifier configured to” in claims 1, “a first controller configured to” in claim 3, “a communicator configured to” and “a second  controller configured to” in claim 6, and “a third controller configured to” in claim 9 (All additional dependent mentions of means for language is considered as well);
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112 (continued) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the art rejections below the claims have been treated as best understood by the examiner. Any claim not explicitly rejected under this heading is rejected as being dependent on an indefinite claim.
Wherein claim 1 recites “carrying the terminal device with the first content displayed thereon outside the vehicle” in line 5 is unclear. Is the content displayed outside the vehicle as in on the outside surface of the vehicle or is the content displayed anywhere outside, external, of the 
Claim 10 is rejected by the same rationale of claim 1 above.
Wherein claim 1 recites “and one or more pieces of content associated with vehicle” in the last line is so broad that it becomes unclear. What is “content associated with the vehicle”? Further how do you have one or more pieces of this content? Content could be data statistics of the vehicle or could be type of tires, could be color, could be if it is clean or dirty or it could refer to the contents inside the vehicle (drivers/passengers). Most of these aspects of content are not disclosed in the specification (missing written description). It is so overly broad that it is not clear to one of ordinary skill in the art what the claim limitation is trying to cover. The limitation is understood to refer to identifying a matching signal for validation. 
Further claims 4-8 depend and refer to the limitation of content and are therefore rejected for being unclear as well. For purposes of promoting prosecution, the claims are understood similarly as content having at least some matching criteria as discussed in claim 1 above.
Wherein claim 2 recites “is the same as any one of the one or more pieces of content” is also overly broad and is rejected by the same rationale of claim 1 above. Further it is unclear to what content the limitation referring to? Additionally it appears maybe this limitation lacks antecedent basis (The claim is not clear enough to make a proper determination). The limitation is understood that any content recognized is the same (as it is capable of being recognized).
Claim 7 is rejected by similar rationale of claim 1 above for overly broad limitation use of “content”. The claim further recites “plurality of pieces of fist content” in line 4, “two pieces of content” in line 6, and “second content” in line 8 and line 10, is less clear as the limitation is based on an already obscure limitation of the one or more pieces of content. That creates even 
Claim 9 also is rejected by similar rationale of claim 1 above for overly broad limitation of “the one or more pieces of content”. Further the claim recites a “second sub-content” of the one or more pieces of content. That creates even further ambiguity to what the claim limitation actually requires. As it is unclear to what the claim limitation is trying to convey, the claim is understood as having some form of identifiable content. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 2 and 4-6 are rejected under 35 U.S.C. 101:
Regarding Claim 1:
Step 1: Statutory Category – Yes 
The claim recites a system.  The claim falls within one of the four statutory categories. MPEP 2106.03.
Step 2A prong one evaluation: Judicial Exception – Yes 
The Office submits that the foregoing limitations (recognize first content, identify a person) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation in light of the specification, the claim covers performance using mental processes.
recognize first content displayed on a terminal device. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind. For example, a person could look at a screen of a device to recognize content. This step is directed to a mental process.
The limitations of identify a person carrying the terminal device are not precluded from being done in the mind. A person could mentally identify a person that is carrying a particular device.  These steps are mental processes.

Step 2A Prong Two evaluations – Practical Application – No
Claim 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment (a vehicle control system) or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea of use for a vehicle control system are understood at generally linking use of a judicial exception of a particular technological environment. 

Claim 1 recites additional element of identifying a person as a user. 

Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  The claim is ineligible.


2B Evaluation: Inventive Concept – No

Claims 1 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or filed of use (vehicles) is not indicative of an inventive concept (significantly more).
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of identifying a person as a user is a form of data gathering could be considered a mere observation at least, or at most be considered extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the 

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Claim 10 is rejected by the same rationale of claim 1 above and the independent claims 2 and 4-6 does not cure the deficiencies and are therefore rejected as well.

	

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 


Claim Rejections - 35 USC § 102/103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2017015314 (“Gao”).

As per claim 1 Gao discloses a vehicle control system comprising [Fig. 1-2]:
a recognizer configured to recognize first content displayed on a terminal device [¶ 23 vehicle uses cameras, identifies varying degrees of captured light (of the intended passenger), recognizes movement of a user interface device (of the intended passenger), ¶ 24 signal detection unit detects signal produced by computing device of intended passenger]; and

the first content displayed thereon outside the vehicle as a user scheduled to use the vehicle or a person relevant to the user on the basis of a comparison between the first content recognized by the recognizer and one or more pieces of content associated with the vehicle [¶ 23 gesture detection unit of vehicle uses cameras to identify intended passenger (by performed gestures or terminal device movement)].
	Gao discloses a system that identifies a person (via gestures or gestures with a terminal device) and also identifies a terminal device of that person (signal detection). The claim also states an “or” clause which adds ambiguity to the limitations or combination of. As it is broadly stated, it’s not clear if person has to be identified themselves or just identified as a person that is carrying the terminal device or some form of combination. The claim limitation appears to state using a recognizer or an identifier combinations of the disclosed invention however is not explicit in the details of how both are used together within the system. It is determined that the claim language also lacks details to how both systems are used, especially if in combination. Gao is understood to disclose the claim limitations and if there was an alternate interpretation of the combination of limitations, it would be understood as an obvious variation of Gao. 
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Gao to use a combination of multiple verification processes together to better validate the proper passenger for pickup by increasing the amount of validation information criteria necessary for validating passenger pickup.

As per claim 10 Gao discloses a vehicle control method comprising [Fig. 1-2]:
[¶ 23 vehicle uses cameras, identifies varying degrees of captured light (of the intended passenger), recognizes movement of a user interface device (of the intended passenger), ¶ 24 signal detection unit detects signal produced by computing device of intended passenger]; and
identifying, by the computer, a person carrying the terminal device with the first content displayed thereon outside the vehicle as a user scheduled to use the vehicle or a person relevant to the user on the basis of a comparison between the recognized first content and one or more pieces of content associated with the vehicle [¶ 23 gesture detection unit of vehicle uses cameras to identify intended passenger (by performed gestures or terminal device movement)].
Gao discloses a system that identifies a person (via gestures or gestures with a terminal device) and also identifies a terminal device of that person (signal detection). The claim also states an “or” clause which adds ambiguity to the limitations or combination of. As it is broadly stated, it’s not clear if person has to be identified themselves or just identified as a person that is carrying the terminal device or some form of combination. The claim limitation appears to state using a recognizer or an identifier combinations of the disclosed invention however is not explicit in the details of how both are used together within the system. It is determined that the claim language also lacks details to how both systems are used, especially if in combination. Gao is understood to disclose the claim limitations and if there was an alternate interpretation of the combination of limitations, it would be understood as an obvious variation of Gao. 
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Gao to use a combination of multiple verification 

As per claim 2 Gao discloses further wherein the identifier is configured to identify the person as the user or the person relevant to the user when the first content recognized by the recognizer is the same as any one of the one or more pieces of content [¶ 24 ¶ 26 determines if predetermined signal are matching, ¶ 52 matching audio content].
As per claim 3 Gao discloses further comprising: a first controller configured to control steering and a speed of the vehicle so that the vehicle is stopped on the side of the user or the person relevant to the user when the identifier is configured to identify that the person is the user or the person relevant to the user [¶ 20 autonomous vehicle for passenger pickup, Fig. 1, Fig. 3].
As per claim 4 Gao discloses further wherein a first image with an arrangement of one or more colors is included in the first content, a second image with an arrangement of one or more colors is included in each of the one or more pieces of content, and the identifier is configured to identify the person as the user or the person relevant to the user when the color arrangement of the first image is the same as the color arrangement of the second image [¶ 26 identify predetermined signals, ¶ 27 can be image or displayable element, ¶ 28 image can be drawn, drawing used for ID ].
As per claim 5 Gao discloses further wherein a first image in which a first pattern has been drawn is included in the first content, a second image in which a second pattern has been drawn is included in each of the one or more pieces of content, and the identifier is configured to identify the person as the user or the person relevant to the user when the first pattern is the same [¶ 26 identify predetermined signals, ¶ 27 can be image or displayable element, ¶ 28 image can be drawn, drawing used for ID ].
As per claim 6 Gao discloses further comprising: a communicator configured to communicate with the terminal device [¶ 26 signal detection unit identifies ride request signal from user (using terminal device), ¶ 27, Fig. 1]; and a second controller configured to control the communicator so that information is transmitted to the terminal device carried by the user of the vehicle, thereby displaying content on the terminal device [¶ 26 vehicle system compares the signal for matches, computer understands person is intended passenger, ¶ 27 negotiate a signal (or image or displayable element) for vehicle to identify passenger].
As per claim 7 Gao discloses further wherein, when the recognizer has recognized that the first content is displayed on each of the plurality of terminal devices, the identifier is configured to compare each of a plurality of pieces of first content recognized by the recognizer with the one or more pieces of content [¶ 26 matching signal, ¶ 27 signal can be image/displayable element], 
when at least two pieces of first content among the plurality of pieces of first content recognized by the recognizer are the same as any one of the one or more pieces of content, the second controller controls the communicator so that second content different from the first content is displayed on the terminal device carried by the user or the person relevant to the user, the second content being the same as any one of the one or more pieces of content [¶ 26 substantially matches (e.g. 80-90% match or similarity)], and 
when the recognizer has recognized that the second content has been displayed on any one of the plurality of terminal devices after the second controller displays the second content on the terminal device carried by the user of the vehicle, the identifier is configured to identify a [¶ 22 gesture identifying moving of an interface device, ¶ 27 negotiate a signal, image, displayable element for identifying the intended passenger/matching, ¶ 28 choosing a signal via a display: Examiner’s note: see 112 rejection for further claim interpretations].
As per claim 8 Gao discloses further wherein, when the second controller displays content on the terminal device, the second controller is configured to brighten a screen of the terminal device, as compared with a case in which the second controller does not display the content on the terminal device [¶ 24 may be a visible signal including a light signal (e.g. strobing, …)].
As per claim 9 Gao discloses further wherein first sub-content associated with a control aspect of the vehicle is included in the first content,
second sub-content associated with the control aspect of the vehicle is included in each of the one or more pieces of content, and
the vehicle control system further comprises a third controller configured to control the vehicle on the basis of the control aspect associated with the first sub-content or the second sub-content when the first sub-content is the same as the second sub-content [¶ 22 gesture identifying moving of an interface device, ¶ 27 negotiate a signal, image, displayable element for identifying the intended passenger/matching, ¶ 28 choosing a signal via a display: Examiner’s note: see 112 rejection for further claim interpretations].


	

Additional Art to Consider
Pub. No. US 20160378303 (“Crilley”) titled, CONTROLLING AUTONOMOUS VEHICLES IN CONNECTION WITH TRANSPORT SERVICES, further discloses a validating passenger for pickup system that includes using a personal device that displays unique context to self-identify to a taxi cab for intended passenger pickup. This is similar to the Applicant’s invention in the system creates unique graphics to share for a personal device and a taxi cab to identify the correct passenger for pickup.

Application Pub. No. US 2017/0147959 (“Sweeney”) titled, CONTROLLING AUTONOMOUS VEHICLES IN CONNECTION WITH TRANSPORT SERVICES, further includes an autonomous vehicle system (AV) that directs vehicle controls to a passenger vehicle, this includes known vehicle subsystems such as steering, braking, and propulsions for purposes of passenger pickup. This is similar to the Applicant’s invention in that it includes AV systems and subsystems that functions for passenger pickup with the AVs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL A. CASTRO
Examiner
Art Unit 3662



/P.A.C/            Examiner, Art Unit 3662        

/JELANI A SMITH/            Supervisory Patent Examiner, Art Unit 3662